o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 conex-145283-10 number release date uil 25c the honorable mike turner member u s house of representative sec_120 west third street suite dayton oh attention ---------------- dear congressman turner i am responding to your inquiry dated date on behalf of your constituent -- -------------------------------- ---------------------- asked about his eligibility for a tax_credit for the purchase of windows for his cooperative apartment i based the information below on the assumption from the information submitted that ---------------------- is a tenant-stockholder in a cooperative_housing_corporation as defined in the law sec_216 of the internal_revenue_code and that he purchased and installed energy efficient windows in the dwelling_unit in the cooperative housing building that he uses as his principal_residence the tax law provides a credit for individual homeowners making energy-related purchases for their homes sec_25c of the internal_revenue_code a taxpayer can take a credit in the amount of percent of the qualified_expenditures for certain energy-efficiency improvements such as windows the law caps the credit at dollar_figure for the combined and tax years taxpayers must place the eligible_property in service by the end of to qualify in addition to purchasing property that meets the required efficiency standards a taxpayer must install the energy-efficiency improvements in or on a dwelling_unit that a taxpayer owes and uses as a principal_residence within the meaning of sec_121 for purposes of sec_25c a tenant-stockholder in a cooperative_housing_corporation applies the ownership requirement to the holding of stock in the cooperative_housing_corporation and applies the use requirements to the dwelling_unit that a taxpayer is entitled to occupy through the stock ownership thus ---------------------- is entitled to this credit based on the expenditures he made for the windows he installed on his unit in the cooperative housing building that he uses as a principal_residence conex-145283-10 generally a cooperative_housing_corporation not its tenant-stockholder pays for installation of energy efficient improvements in a cooperative housing building the law provides that a tenant-stockholder can take the credit on the tenant-stockholder’s_proportionate_share of the expenditures that the cooperative_housing_corporation makes in this case however ---------------------- not the cooperative_housing_corporation made the expenditures_for the energy efficient windows ---------------------- installed in his unit therefore he can take into account his own expenses for purposes of calculating the credit the definition of a cooperative_housing_corporation is somewhat lengthy and complicated i have attached the first four pages of publication tax information for homeowners which lists the conditions the cooperative_housing_corporation must meet for a tenant-stockholder to be eligible to deduct a share of the corporation’s real_estate_taxes the cooperative_housing_corporation must meet the same conditions for a tenant-stockholder to be eligible for the tax_credit for the purchase of energy-efficient windows unlike the deduction for real_estate_taxes to qualify for this credit the tenant-stockholder must use the dwelling_unit as his or her principal_residence i hope this information is helpful if ---------------------- or you have any questions please contact ----------------------- or me at -------------------- for further assistance sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs special industries enclosure
